Citation Nr: 0909967	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  01-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder with 
neck, right arm, and chest problems.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1998 
to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the claim.  

The Veteran and his wife presented testimony at personal 
hearings before a Decision Review Office (DRO) in August 2002 
and before the undersigned Acting Veterans Law Judge in April 
2005.  Transcripts from both hearings are of record.  

The claim was remanded by the Board in August 2007 and August 
2008 for additional development.  The actions directed by the 
Board have been accomplished and the matter has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran does not currently have a back disorder as 
the result of disease or injury during his active duty for 
training.  

2.  The Veteran's current cervical spine disorder, with right 
arm and chest symptoms, diagnosed as cervical spondylosis and 
disc disease, is not etiologically related to the injury he 
sustained during active duty for training in June 1998.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder with 
neck, right arm, and chest problems have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Certain enumerated disorders, such as arthritis, 
are presumed to have been incurred in service if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

The Veteran contends that he has a back disability as a 
result of active service.  He reports sustaining an injury to 
his back in June 1998, when he slipped and fell while 
dismounting from a Hum-V.  The Veteran asserts that he felt 
his back twist and pop and that his current back disorder 
with neck, right arm, and chest problems, is related to that 
in-service injury.  The Veteran also reports a January 1999 
injury to his back as a result of a motor vehicle accident.  
He reports that the accident was due to paralysis in his 
legs, acknowledges that his back disorder was already 
present, and denies having sustained any additional injuries 
at that time.  See June 2000 notice of disagreement (NOD); 
January 2001 VA Form 9; August 2002 and April 2005 hearing 
transcripts.  The Veteran's wife testified that the Veteran 
was healthy and able to work prior to his accident.  See 
April 2005 hearing transcript.  

Several lay statements have been submitted in support of the 
Veteran's claim.  In pertinent part, these statements report 
that the Veteran injured his back in June 1998 when he was 
dismounting from a Hum-V and stepped into a hole.  See 
statements received in August 2002 from J.S., M.L.P., J.L.W., 
and W.E.P.  

The Veteran's service treatment records reveal that he 
sustained an injury to his back in June 1998, when he jumped 
out of a truck.  He presented for treatment with complaints, 
including back pain.  Subsequent treatment records diagnosed 
the Veteran as having pulled a muscle in his back.  In 
pertinent part, a July 1998 record attributed the Veteran's 
complaints of low back pain to acute muscular/ischemic back 
pain.  A July 1998 magnetic resonance imaging (MRI) of the 
Veteran's lumbar spine revealed no evidence of a herniated 
disc or foraminal narrowing.  The examiner did note that the 
Veteran had a congenitally narrow canal at the L3-4 level, 
which may have predisposed him to some stretch injury to his 
lower lumbar and sacral nerve roots, but did not appear 
significant enough to have caused ongoing nerve damage.  At 
that time, the Veteran was diagnosed as having ligamentous 
low back pain, and possible neuropraxia from stretching 
injury.

In January 1999, the Veteran sustained an additional injury 
to his back when his dump truck turned over.  A June 1999 
report reveals that a doctor's opinion was considered and 
that no further treatment for a back or neck injury was 
approved because the injury sustained in January 1999 was not 
in the Line of Duty (LOD) and was unrelated to the June 1998 
back injury.

In October 1999, the Veteran was diagnosed as having cervical 
and lumbar sprain with right sciatica in the L5 distribution 
and right shoulder bursitis/impingement.  He was diagnosed 
with having neck, low back and right shoulder pain status 
post sprain in November 1999.  The Veteran also exhibited 
sciatic symptoms on the right side.  The examiner noted that 
the Veteran had a history of a normal right leg 
electrodiagnostic study in 1998.

Also in November 1999, examination revealed negative clear 
neural tension signs with slump test.  The examiner noted 
increased illness behaviors, but there were no sensory, 
strength, or reflex deficits in the lower extremities.  An 
electrodiagnostic study of the right lower extremity was 
again completely normal.  The assessment included low back 
pain.  

In December 1999, the Veteran again exhibited increased 
illness behaviors, though he remained the same subjectively 
and there were no significant objective findings with 
examination or diagnostic testing.  The examiner recommended 
that the Veteran return to work on full duty capacity.  The 
following month, cervical and lumbar strains with sciatica 
complaints and nonanatomic deficits and complaints were 
reported.  The examiner noted that the Veteran had had an 
extensive workup including cervicothoracic and lumbar MRI 
scan with electrodiagnostic testing and that he had tried to 
reassure the Veteran that there was no surgical problem and 
no specific identifiable injury, other than perhaps some soft 
tissue injury.

The Veteran underwent a VA compensation and pension (C&P) 
spine examination in March 2000, at which time he reported 
that he had been experiencing intermittent numbness from his 
right ear to his right toes since the June 1998 accident.  
The Veteran also reported that he had had an accident in 
January 1999 due to his leg "going numb."  X-rays of the 
cervical spine revealed small osteophytes at C4-5 and C5-6 
with slight narrowing of the C5-6 disc.  X-rays of the lumbar 
spine revealed no evidence of fracture, dislocation, 
narrowing of the disc or osteophyte formation.  Following 
physical examination, the impression was degenerative disc 
disease of the cervical spine.  The examiner reported that he 
could find no objective evidence of organic pathology on 
physical and X-ray examination to explain the Veteran's low 
back complaints.  The examiner further noted that the Veteran 
had no neurologic deficit to suggest nerve root involvement 
in his neck causing the numbness in the right side of his 
chest or the numbness and paralysis in the right arm.

A March 2001 addendum reports reveals that the Veteran wanted 
a statement about the causality of the fall from the truck to 
his current problem.  The chief of neurology at the VA 
Medical Center (VAMC) reported that the Veteran certainly has 
cervical spine problems and a myelopathy related.  The 
examiner found that it was likely traumatic in origin and per 
the Veteran's history, likely to have occurred when he fell 
from the truck in service.  The Board notes that an August 
2001 record from the Mississippi Army National Guard to the 
Veteran reveals that the VA examiner who provided the March 
2001 opinion was not informed of the January 1999 civilian 
truck accident and that the Veteran's failure to mention this 
incident would have a significant impact on his findings.  

The Veteran underwent another VA C&P spine examination in 
January 2004.  The examiner documented that the Veteran 
sustained a back injury in June 1998 when he jumped off the 
back of a Hum-V, landed in a rut, and heard his back pop.  
The examiner reported that at the time of the accident, X-
rays and an MRI were negative.  The January 1999 accident 
during which the Veteran sustained an additional injury to 
his back was also noted.  At the time of examination, the 
Veteran's subjective complaints included pain in the lower 
back that radiated down the right lower extremity to his foot 
with numbness in both legs.  The Veteran also had complaints 
of neck pain with tingling in both hands and the right side 
of his chest.  The examiner noted that the Veteran described 
the numbness and tingling as paralysis.  X-rays of the 
cervical spine revealed small osteophytes at C4-5 and C5-6 
but no significant narrowing of disc space.  X-rays of the 
lumbar spine revealed no fracture, dislocation, narrowing of 
the discs, osteophyte formation or subchondral sclerosis.  

Following physical examination, the impression was mild 
degenerative disc disease of the cervical spine; no objective 
evidence of organic pathology of the lumbar spine on physical 
examination, X-ray or MRI to explain the Veteran's symptoms.  
The examiner reported that aside from the minimal changes in 
the Veteran's cervical spine, no one had found any organic 
pathology to explain his pain and numbness, which he 
described as "paralysis."  The examiner was unable to 
separate which symptoms resulted from the 1998 accident and 
which resulted from the 1999 accident since he could not find 
any cause for the symptoms in the first place.

The Veteran underwent a VA C&P miscellaneous neurological 
disorders examination in November 2007, at which time his 
claims folder was reviewed.  The examiner reported the June 
1998 injury to his back and the fact that the Veteran has 
complained of back pain ever since, but that there was no 
mention of neck complaints in the service treatment records.  
The January 1999 accident in which the Veteran rolled his 
dump truck was also noted, as were the Veteran's complaints 
of back and neck problems since that time.  The examiner 
reported that repeated evaluations between June 1998 and 
February 2000 had shown no significant spine or disc disease, 
including normal electrodiagnostics and imaging of the 
cervical and lumbar spine.  The repeated diagnosis was 
absence of neurological disease with symptoms most likely due 
to soft tissue strain/injury.  In January 2003, the Veteran's 
cervical MRI showed several herniated discs, while his lumbar 
spine showed age-related disc bulging.  

The Veteran reported pain in his neck, low back, right arm 
and leg, as well as numbness in his right foot and arm and 
weakness in his legs.  Following physical examination, the 
examiner reported no findings or evidence of lumbar spine or 
disc disease.  The examiner further noted that, clearly, 
there was nothing related to his service.  The chart is rife 
with diagnoses of lumbar (and cervical) strain.  Strain is a 
soft tissue injury and there is no medical evidence that 
strain causes, predisposes to, or accelerates the development 
of spine or disc disease.  Hence, anything that may have 
occurred in service is unrelated to the Veteran's present 
spine or disc disease.  The Veteran does have cervical 
spondylosis and disc disease.  As noted above, this is 
unrelated to any possible strain injury that may have been 
incurred in service.  Furthermore, there is no medical 
evidence in the Veteran's records to suggest that he had any 
neck complaints during his service and his cervical spine 
disease appeared subsequently (by several years).  

The Board found the opinion provided in November 2007 
contradictory and remanded the claim in August 2008 for a 
clarified opinion regarding whether the cervical and lumbar 
strain noted in the examination report was at least as likely 
as not acquired in June 1998 or in January 1999.  

The addendum opinion was provided in October 2008.  The VA 
examiner reported that the Veteran had no findings or 
evidence of lumbar disc disease.  Hence, his in-service back 
strain injury is unlikely to have anything to do with his 
present complaints.  The examiner further noted that the 
Veteran had no neck complaints in service and that neck 
complaints began after the civilian truck accident.  The 
Veteran presently has findings of cervical spine disease; 
however, it is unlikely that his service injury is related to 
his current cervical spine complaints.  The examiner found 
that it was likely that the Veteran's cervical disease is 
related to his non-service injury.  

The evidence of record does not support the claim for service 
connection for a back disorder with neck, right arm, and 
chest problems.  The Board acknowledges that the Veteran 
sustained an injury to his back while on active duty for 
training in June 1998.  The resulting injury, however, was 
characterized as acute muscular/ischemic back pain, the 
Veteran was not held to have any permanent residuals from 
this injury, an MRI of his lumbar spine was negative, and an 
electrodiagnostic study of the right leg was normal.  

The Board also acknowledges that the claims folder contains 
many notations revealing complaints of back pain.  See VA and 
private treatment records.  Despite these findings, both the 
March 2000 and January 2004 examiners found no objective 
evidence of organic pathology that explained the Veteran's 
subjective complaints, and the January 2004 examiner further 
noted that he was unable to separate which symptoms were 
attributable to each accident since he could not find any 
cause at all for the Veteran's subjective complaints.  
Moreover, the examiner who conducted the November 2007 VA 
examination and provided the October 2008 addendum opinion 
found no evidence of lumbar disc disease and concluded that 
the Veteran's in-service back strain injury was unlikely to 
have anything to do with his present complaints.  

Based on the foregoing, the Board finds that there is no 
medical evidence of record to establish that the Veteran has 
a disability of the lumbar spine.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Even assuming the 
Veteran has a disability of the lumbar spine, there is no 
competent medical evidence of record relating any such 
condition to the Veteran's active service, and the Veteran's 
own statements attempting to relate a current disability to 
active service are not competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the October 2008 
addendum opinion clearly articulates that the Veteran's in-
service back strain injury was unlikely to have anything to 
do with his present complaints.  

The Veteran has been found to have cervical spine disease.  
In the October 2008 addendum opinion, however, the VA 
examiner reported the absence of in-service complaints 
involving the Veteran's neck and found instead that his 
complaints began after the civilian truck accident in January 
1999.  Moreover, the examiner found that it is unlikely the 
in-service injury is related to his current cervical spine 
complaints.  Rather, the examiner found that it was likely 
that the Veteran's cervical disease is related to his non-
service injury.  

In the absence of medical evidence establishing that the 
Veteran's current cervical spine disorder, diagnosed as 
cervical spondylosis and disc disease in November 2007, is 
related to the injury he sustained during active duty for 
training in June 1998, service connection is not warranted 
and the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the Veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
April 2000 rating decision that is the subject of this 
appeal.  His original claim, however, was filed before the 
current section 5103(a) notice requirement became effective 
in November 2000.  Moreover, the issue has been remanded on 
numerous occasions in order to effect compliance with the 
duties to notify and assist.  

The Veteran was given Section 5103(a) notice in an October 
2007 letter, which advised him of the evidence necessary to 
establish entitlement to service connection and of his and 
VA's respective duties in obtaining evidence.  This letter 
also provided the Veteran with notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The claim was readjudicated in a December 2007 
supplemental statement of the case.  Accordingly, the duty to 
notify has been fulfilled concerning this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service, private and VA treatment 
records have been obtained, to include records from the 
Social Security Administration (SSA).  The Veteran was also 
afforded several VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.




ORDER

Service connection for a back disorder with neck, right arm, 
and chest problems is denied.  


____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


